UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of report (Date of earliest event reported):December 10, 2007 QUICKSILVER RESOURCES INC. (Exact Name of Registrant as Specified in Charter) Delaware 001-14837 75-2756163 (State or Other Jurisdiction of Incorporation) (Commission File Number) (IRS Employer Identification No.) 777 West Rosedale Street Fort Worth, Texas 76104 (Address of Principal Executive Offices) (Zip Code) Registrant’s telephone number, including area code: (817) 665-5000 Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): ¨ Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) ¨ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) ¨ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ¨ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 5.02. Departure of Directors or Certain Officers; Election of Directors; Appointment of Certain Officers; Compensatory Arrangements of Certain Officers. On December 10, 2007, the Compensation Committee of the Board of Directors of Quicksilver Resources Inc. approved the adoption of the 2008 Executive Bonus Plan that provides for awards of cash bonuses and equity awards to our named executive officers and other officers.The 2008 Executive Bonus Plan is filed as Exhibit 10.1 to this Current Report on Form 8-K and incorporated herein by reference. The Compensation Committee also established target and maximum bonus levels to be paid under the 2008 Executive Bonus Plan with respect to cash bonus awards for Quicksilver’s principal executive officer, principal financial officer and other named executive officers, expressed as a percentage of each executive’s base salary, as follows: Executive Target Percent of Base Pay Maximum Percent of Base Pay Thomas F. Darden 150% 300% Glenn Darden 150% 300% Paul J. Cook 100% 200% Philip Cook 85% 170% John C. Cirone 70% 140% Cash bonuses awarded pursuant to the 2008 Executive Bonus Plan will be paid no later than March 15, 2009. The Compensation Committee also established target and maximum equity bonus awards to be paid under the 2008 Executive Bonus Plan for Quicksilver’s principal executive officer, principal financial officer and other named executive officers, expressed as a percentage of each executive’s base salary, as follows: Executive Target Percent of Base Pay Maximum Percent of Base Pay Thomas F. Darden 100% 200% Glenn Darden 100% 200% Paul J. Cook 60% 120% Philip Cook 55% 110% John C. Cirone 30% 60% No later than March 15, 2009, each of Quicksilver’s principal executive officer, principal financial officer and other named executive officers will be paid the equity bonus through the grant of a number of restricted shares determined by dividing the dollar amount of bonus earned by the closing market price of Quicksilver common stock on the date of grant.The restricted shares will be granted under Quicksilver’s Amended and Restated 2006 Equity Plan, with the shares subject to each grant vesting one-third on each of the first three anniversaries of the date of grant. 2 For purposes of both cash and equity bonuses under the 2008 Executive Bonus Plan, Quicksilver’s performance for the year will be assessed against five performance measures:(i)cash flow from operations; (ii)earnings per share; (iii)finding and development cost; (iv)production; and (v)proved reserves.The Compensation Committee established the relative weight to be accorded to each performance measure and various target levels within each performance measure, as set forth in the 2008 Executive Bonus Plan.Bonus amounts under the 2008 Executive Bonus Plan are based on Quicksilver’s performance for the year relative to the performance targets and weightings so established.The Compensation Committee has discretion to adjust a named executive officer’s potential award or awards based on qualitative individual performance measures; provided that the discretion may be used only to reduce or eliminate a potential award. Item 9.01. Financial Statements and Exhibits. (d) Exhibits: Exhibit Number Description 10.1 Quicksilver Resources Inc. 2008 Executive Bonus Plan. 3 SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. QUICKSILVER RESOURCES INC. By: /s/ Philip Cook Philip Cook Senior Vice President- Chief Financial Officer Date: December 13, 2007 Index to Exhibits Exhibit Number Description 10.1 Quicksilver Resources Inc. 2008 Executive Bonus Plan.
